TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 28, 2013



                                      NO. 03-11-00593-CV


                          Isela Moreno and Latief Bowser, Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                   AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s order. IT IS

THEREFORE ordered that the order of the trial court is in all things affirmed. It is FURTHER

appearing that the appellants are indigent and unable to pay costs, that no adjudication as to costs

is made; and that this decision be certified below for observance.